PER CURIAM.
These cases were consolidated and tried together. Separate judgments were entered and two appeals were taken by defendants. They urge numerous questions here but few if any of them comply with the rules and some of them have no place in this. Court. The record in each case was about. forty pages, twelve pages of which exemplified the evidence. If the rules had been complied with the entire record would have been less than half .this much. Appellant has also filed.abojit 75 pages of brief in both cases. .We. are convinced that ten pages properly prepared would, have served the purpose better. Much of the brief is devoted, to. assaults on the trial judge and prosecuting attorney for which we find no place 'in the record. Appellants justify this departure from approved professional standards on the -ground that their rights were' -trespassed on at'the' trial. Not a-syllable "of law or logic supports this contention. Dealing in personalities corrects nothing. In fact, it requires diligent searching to find anything that was done in -compliance with correct standards. Appellants appear to he unable to distinguish- between a ground of appeal and a basis to vent the spleen.
Since no error is pointed out the judgment appealed from in both cases must have been correct and is hereby affirmed.
Affirmed.
ROBERTS,'- C. J., TERRELL and DREW, JJ., and SPOTO, Associate Justice, concur.